OFFICE   OF THE Al-I-ORNEY        GENERAL    OF TEXAS
                          AUSTIN




Xonorable A. E. Hfokereon
County Auditor
Montgomery county
Conroe, Tar88




                      /-           l       i’
          Your   letter of   hUgU8t
                                 l’a,i343,           request-   the
opinion of this                           c&e~+m      stated therein
iS 88 fOllOWSt
                                         paared    OVBI? one of
       our light bridges\.)?aa’ou) 9in.gdlstrtot, broke
       thrwigh~,thebrUge muI ia~~arklngthe County to
       r&mburae ) for day68
             ..-.              $QI’A~
                                    to hi8 truok.
           / ?iould~~Ont~o&&
               ‘.               County be re8pOIl8iblOfor
    jd&ge8       oC,thix kind, end could thir party bring
       S.+t\+tlC8S~W%'fUSe      pam'd'llt
                                        Of thl8 Ol~%fn.~
         \   'x         /
             OpinS6& 100. O-2779 OS thi8 department held th.at
           ~,,,
Liberty    Coupty, vaa not liable for 8 truok wreak under the
facts relatAd.~/Ve enclose herewith 8 oopg OS eaid opinion
for your infom8tlon. .
             Opinion No. O-4754 of thi8 department held that
Hill County ~‘8snot liable fOP damage to an 8UtolnObile or
oompenaation for injuries to the parties     therein under the
f8Ct8 related. We a180 SllOlO808 COPY Of that OpiXliOlh




                                                             --   - - -. ___ __ --. . ,-
;lonorabloA. Er HIoker8on, Page 2


          We quote frcu        Texar   Jurirprudenoo, Vol. XI,   pago
6fl 88 fO11OW8I
          ‘It    ha8   ltXl$bt3Mlth@    hYin2OX88     thllttl
     County 18 not llablo in damage8 fOP injUrio8
                  OOZl8eqU~Oe Of tQl'tiOU8 Or,X48&11-
     8U8taiXledfmZI
     g.nt sot8    Of   it8 88Ollt8
                                 Or-@@OJOe8,        tie88
     lbblllty  theaWon   be oreated by etatute,
               expre88 tema or by neoo88ay   impll-
              or ooume, the oounty,.l8 not lable
     for thi aOt8 Of it8 OrriOeFI VhOn  8UOh aOt8
   ’ an not perfomed la oonneotlon vlth their
 ,   offioiel dutle8.'
(Also 8ee the authoritier 8U8tatiing this propo8itiOn cited
on page 628, ~0x88 Jurisprudenoe, Vol. XI)
           fn VieV Of the fOlvgOing WlthOI'itie8it 18 th.
opinion of thl8 department that Wontg*ery County t not
liable for the dfm8ger done to the truok in Question. With
referenos to that port&on or y0u2 question esking In erreot
vhether or not the party ovniIqjthe teak oould bring 8Uit
In the event the OOUDty rOf'U8edpayment Or the o1ai.myou
8I?0 resDeotiallY advired that it is OUF OpiniOIl that V8
knOV Of-n0 8tdilt88 or authority whioh vould Drohibit the
party from brlaglag the suit, hkev8P, a8 abok 8t8ted the
oEtya;;uld    not be llsbl8 for 8UOh daUIage8 OOOuFr~   to
          .




AU: if
Ellol.